DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,646,670. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claims and the instant claims are minor and obvious from each other.  For example, the instant claim 1 is a broader version of the patented claims 1 and 4 (i.e., the instant claim does not include the step of setting the target inspiratory time interval and expiratory time interval as in the patented claim 1).  In the instant claim 1, all of the method steps are included in the 
Allowable Subject Matter
Claims 14-26 are allowed.
Claims 1 and 2 would be allowable if rewritten or amended to overcome the Double Patenting Rejections, set forth in this Office action.
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Kirby et al. (US 2008/0035147) represents the closest prior art to the claimed invention.
As to claim 1, Kirby discloses a method for delivering an airway therapy (Abstract, paragraph [0034]) comprising: generating a variable pressure according to a variable pressure waveform, the variable pressure being for a therapy for an airway of a patient (paragraph [0035]), setting an interim breathing rate target (BRtarget at 102, Fig. 1, paragraph [0037]); monitoring breathing by the patient; and decreasing the interim breathing rate target in response to detecting the patient's breathing rate decreasing toward the interim breathing rate target (paragraphs [0054],[0056]). 
However, Kirby does not disclose, nor does the prior art of record render obvious setting a trigger threshold as a function of flow versus time within a breath and generally 
As to claim 14, Kirby discloses a respiratory therapy device (Abstract, paragraph [0034]) comprising: a motor driven pressure device configured to generate pressure for a therapy for an airway of a patient (positive pressure device, paragraph [0034]), at least one sensor configured to generate a signal for detection of a breathing rate of the patient (paragraph [0035], the system measures the breath rate BRp of the patient), and a controller 304 (Fig. 3) configured to: control the motor driven pressure device to generate a variable pressure according to a variable pressure waveform (controls the HI and LO pressure and inspiration/expiration time, paragraph [0035]); set an interim breathing rate target (BRtarget at 102, Fig. 1, paragraph [0037]); monitor the breathing rate of the patient using the generated signal; and decrease the interim breathing rate target in response to detecting the patient's breathing rate decreasing toward the interim breathing rate target (paragraphs [0054],[0056]). 
However, Kirby does not disclose, nor does the prior art of record render obvious setting a trigger threshold as a function of flow versus time within a breath and generally decreasing with time, and triggering from the exhalation phase to the inhalation phase of the variable pressure waveform when an airflow of the patient increases to the trigger threshold.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kirby et al. (US 8,523,758) and Brunner et al. (US 9,616,187) each disclose means for achieving a target breathing rate/frequency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785